— Order, Family Court, New York County, entered February 15, 1977, adjudicating respondent-appellant as the father of the child the subject of this paternity proceeding, unanimously affirmed, without costs or disbursements. Order, Family Court, New York County, entered July 18, 1977, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of substituting a direction that respondent-appellant pay to petitioner-respondent for the support of the child the sum of $30 per week, reducing the award for counsel fees to $1,000, and otherwise affirmed, without costs or disbursements. We find the award of counsel fees and the support directed to be paid by the Family Court to be excessive to the extent indicated. The modification of the award also conforms to the applicable standard to be applied with respect to children born out of wedlock under section 513 of the Family Court Act, which limits the obligation of support, imposing liability upon each parent of a child born out of wedlock for the necessary support and education of the child. Concur— Murphy, P. J., Lupiano, Silverman, Evans and Fein, JJ.